Petitioner failed to establish any of the exclusive grounds set forth in CPLR 7511 (b) for vacating an arbitration award. The arbitrator’s failure to take an oath constituted a technical irregularity waived by petitioner’s continued participation in the proceedings without objection (CPLR 7506 [f]; Matter of Institute of Intl. Educ. [Permanent Mission], 118 AD2d 433, 435-436; Morgan Guar. Trust Co. v Solow, 114 AD2d 818). And, by consenting to all extensions and submissions, petitioner waived his additional objection that the arbitrator and arbitration tribunal did not conduct the proceedings in accordance with the published rules of the forum. Finally, arbitration of this dispute, commenced by petitioner, was not precluded because petitioner raised a single claim under article 6 of the Labor Law. Concur — Rosenberger, J. P., Wallach, Kupferman, Asch and Rubin, JJ.